DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status
Claims 1-4, 9, and 14 are pending. Claims 5-8, 10-13 and 15-32 are canceled. Thus, Claims 1-4, 9, and 14 are under examination (note: claims have been renumbered – see ‘Claim Objections’ below).

Priority
This application claims priority to and benefit under 35 U.S.C. § 119(e) to U.S. Provisional Application Serial No. 61/055,919, filed May 23, 2008.

Response to Arguments Against 103 
Applicant’s arguments with respect to the claim(s) have been considered and have been found to be persuasive with regard to Claim 14 and in light of the amendment.

Allowable Subject Matter
Claim 14 is free of the prior art.
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

New Rejection, necessitated by amendment - Claims 1-4, 9 and 14 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Korkmaz et al. (“Molecular targets against mustard toxicity: implication of cell surface receptors, peroxynitrite production, and PARP activation.” Arch Toxicol (2006) 80: 662–670) in view of Crapo (WO 2000043395 - 12/07/2011 IDS).

Claimed invention


Prior art
Korkmaz discusses molecular targets against sulfur and nitrogen mustard (NM) toxicity, and the implications of peroxynitrite production, cell surface receptors and PARP activation (p. 662). Mustards are known to produce toxicity to the human, causing widespread damage and toxicity (p. 663, 1st col). Mustard can easily enter into the cell and causes both superoxide and nitric oxide overproduction. These two precursors may form peroxynitrite, which is known as a strong nitrosative agent and causes lipid peroxidation, protein oxidation, and DNA damage. The mechanisms of mustard toxicity are depicted in Fig. 1-4. Fig. 4 is reproduced below:

    PNG
    media_image1.png
    414
    365
    media_image1.png
    Greyscale


Lipid peroxidation inhibition reduces the effect of NM toxicity (p.666, 1st col).

Korkmaz does not expressly teach the claimed compound, i.e., AEOL 10150.

Crapo teaches the use of antioxidant metalloporphyrin compounds (Compound 65 aka AEOL 10150 is exemplified; see p. 58; see also p. 2) for modulating cellular levels of oxidants and thereby processes in which such oxidants are a participant. See abstract. The compounds are characterized by the ability to inhibit lipid peroxidation. Accordingly, these compounds are preferred for use in the treatment of diseases or disorders associated with elevated levels of lipid peroxidation such as lung (see claims 26-29) diseases or disorders. The compounds are further preferred for use in the treatment of diseases or disorders mediated by oxidative stress. See p. 11.

One of ordinary skill in the art would have had a reasonable expectation of success in arriving at the claimed invention because Korkmaz teaches that mustards such as NM toxicity may be treated by administering an agent that reduces lipid peroxidation while Crapo teaches AEOL 10150 as an antioxidant that is useful for the treatment of lung conditions diseases or disorders associated with elevated levels of lipid peroxidation. One of ordinary skill in the art would have found it prima facie obvious to treat NM toxicity by administering a composition comprising AEOL 10150. The artisan would have understood that AEOL 10150 would provide its lipid peroxidation-reducing activity (Crapo) to one suffering from NM toxicity and would reasonably expect this lipid peroxidation-reducing activity to be useful in the treatment of NM toxicity given that Korkmaz states an agent that reduces lipid peroxidation is useful for treating NM toxicity.

Regarding Claims 2-4 and 9, AEOL 10150, is bound to manganese and has the structure of instant Claim 9.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
 

A.	New Rejection, necessitated by amendment - Claims 1-4, 9, and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 7,189,707 in view of Korkmaz (cited above) in view of Crapo (cited above).

The reference claims are drawn to methods of protecting cells from oxidant-induced toxicity comprising contacting said cells with an effective amount of a compound selected from a genus which encompasses the elected compound, AEOL 10150. The reference claims teach methods of protecting cells from oxidant-induced toxicity or treating a patient suffering from a condition that results from or that is exacerbated by oxidant-induced toxicity by using an effective amount of a compound selected from a genus which encompasses the elected compound, AEOL 10150.
The reference claims differ from the instant claims in that the reference claims do not expressly teach injury associated with exposure to an alkylating agent such as a NM.   

Korkmaz teaches that NM toxicity may be treated by administering a composition comprising an agent that reduces lipid peroxidation while Crapo teaches AEOL 10150 as an antioxidant that is useful for the treatment of lung conditions diseases or disorders associated with elevated levels of lipid peroxidation. One of ordinary skill in the art would have found it prima facie obvious to treat NM toxicity by administering a composition comprising AEOL 10150. The artisan would have understood that AEOL 10150 would provide its lipid peroxidation-reducing activity (Crapo) to one suffering from NM toxicity and would reasonably expect this antioxidant and lipid peroxidation-reducing activity to be useful in the treatment of NM toxicity given that Korkmaz states that compositions comprising an antioxidant agent that reduces lipid peroxidation useful for treating NM toxicity.


B.	New Rejection, necessitated by amendment - Claims 1-4, 9, and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 8,217,026 in view of Korkmaz (“cited above) in view of Crapo (WO 2000043395 - 12/07/2011 IDS).

The reference claims are drawn to methods of protecting cells from oxidant-induced toxicity comprising contacting said cells with an effective amount of a compound selected from a genus which encompasses the elected compound, AEOL 10150. The reference claims teach methods of protecting cells from oxidant-induced toxicity or treating a patient suffering from a condition that results from or that is exacerbated by oxidant-induced toxicity by using an effective amount of a compound selected from a genus which encompasses the elected compound, AEOL 10150.

The reference claims differ from the instant claims in that the reference claims do not expressly teach injury associated with exposure to an alkylating agent such as a NM.

Korkmaz teaches that NM toxicity may be treated by administering a composition comprising an agent that reduces lipid peroxidation while Crapo teaches AEOL 10150 as an antioxidant that is useful for the treatment of lung conditions diseases or disorders associated with elevated levels of lipid peroxidation. One of ordinary skill in the art would have found it prima facie obvious to treat NM toxicity by administering a composition comprising AEOL 10150. The artisan would have understood that AEOL 10150 would provide its lipid peroxidation-reducing activity (Crapo) to one suffering from NM toxicity and would reasonably expect this antioxidant and lipid peroxidation-reducing activity to be useful in the treatment of NM toxicity given that Korkmaz states that compositions comprising an antioxidant agent that reduces lipid peroxidation useful for treating NM toxicity.


Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRIS E SIMMONS whose telephone number is (571)272-9065.  The examiner can normally be reached on M-F: 8-4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren can be reached on (571)272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHRIS E SIMMONS/            Examiner, Art Unit 1629

/JEFFREY S LUNDGREN/            Supervisory Patent Examiner, Art Unit 1629